Citation Nr: 1827645	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-30 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a back disability.  

2.  Entitlement to a rating in excess of 10 percent for radiculopathy in the right lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy in the left lower extremity.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing has been associated with the record.

In November 2013, the Board remanded the issue of entitlement to an increased rating for a back disability for additional development.  The Veteran appealed other issues in that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Those issues are no longer on appeal.

In November 2016, the Board remanded the back claim for additional development.  The Board finds substantial compliance with the remand directives.

In December 2017, the RO granted a separate rating for service connection for radiculopathy in the left lower extremity rated at 10 percent disabling, effective January 30, 2008.  The RO inferred a claim for an increased rating for radiculopathy in the right lower extremity following the March 2017 examination.  The Veteran was previously granted service connection for radiculopathy in the right lower extremity rated at 10 percent disabling, effective April 20, 2009, in a November 2009 rating decision.  



FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's back disability did not manifest with forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.

2.  The Veteran's right lower extremity radiculopathy is characterized by mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's left lower extremity radiculopathy is characterized by mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar spine disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5299-5243 (2017). 

1.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, DC 8520 (2017).

2.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, DC 8520 (2017).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal, and neither the Veteran nor his representative has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With regard to the duty to assist, the relevant records have been obtained. 

The Veteran was provided with several VA examinations regarding his claims in June 2008, May 2009, January 2014, and March 2017.  Although the Veteran contended that his January 2014 examination was inadequate because the examiner did not review his medical records and the examiner did not use a goniometer, he was afforded an additional examination to address his back disability.  After the March 2017 examination, he was granted a separate rating for radiculopathy in the left lower extremity.  The Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.  

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

Back Disability

The Veteran's back disability is rated as 20 percent disabling under 5299-5243.  The use of Diagnostic Code 5299-5243 reflects that there is no diagnostic code specifically applicable to his disability and it is rated by analogy to lumbosacral strain.  See 38 C.F.R. § 4.20  (allowing for rating of unlisted condition by analogy to closely related disease or injury).  In any event, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a .  

Under the general rating formula, a 20 percent rating is warranted for flexion of the thoracolumbar spine between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, DC 5243, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DC 5243, Note (4).

Under the alternative IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a DC 5243 (2017).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5243, Note (1).  As such, the Veteran's bilateral lower extremity radiculopathy has been rated under DC 8520 (for sciatic nerve paralysis) and is discussed separately.

In June 2008, the Veteran underwent a VA examination.  Range of measurement testing showed forward flexion to 75 degrees (pain from 60 to 75 degrees), extension to 30 degrees (pain from 20 to 30 degrees), bilateral lateral flexion to 35 degrees (pain from 30 to 35 degrees), and bilateral rotation to 35 degrees (pain from 30 to 35 degrees).  The examiner diagnosed a lumbosacral strain and degenerative disc disease in the lumbar spine.  Although the Veteran had IVDS, he did not have any incapacitating episodes in the past 12 months.  There was no weakness or spasms.  The Veteran reported flare-ups with daily stabbing pain.  He used a brace and corrective shoes.  

A May 2009 VA examination showed forward flexion to 65 degrees (pain from 45 to 65 degrees), extension to 30 degrees (pain from 25 to 30 degrees), bilateral lateral flexion to 20 degrees (pain from 15 to 20 degrees), and bilateral rotation to 30 degrees (no pain noted).  There was no objective evidence of pain following repetitive motion testing.  The examiner diagnosed degenerative disc disease in the lumbar spine.  The Veteran had IVDS and he reported that he had four incapacitating episodes in the past 12 months, which required four to five days of bedrest.  The Veteran did not have spasms but he experienced guarding, tenderness, and pain with motion.  There was functional loss in the form of limited mobility, problems lifting and carrying, and a lack of stamina.  The Veteran had normal gait.  

In September 2011, private treatment records showed forward flexion to 33 degrees, extension to 15 degrees, right lateral flexion to 21 degrees, left lateral flexion to 22 degrees and bilateral rotation to 10 degrees.  T

A January 2014 VA examination showed forward flexion to 70 degrees, extension to 25 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 30 degrees.  There was no objective evidence of painful motion.  There were no additional limitations on repetitive use.  The examiner noted no functional loss.  The Veteran did not have localized tenderness, muscle spasms, or guarding.  He had normal strength testing and a normal gait pattern.  The Veteran had normal reflex and sensory examinations.  He occasionally used a lumbar corset.  

A March 2017 VA examination showed a diagnosis of IVDS but he did not require bed rest in the past 12 months.  The Veteran had forward flexion to 70 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  Pain was noted on the examination and it caused functional loss in the form of bending, stooping, and lifting.  There was pain on forward flexion during range of motion testing, and no pain on passive range of motion testing.  In addition, there was no pain with weight bearing and he did not have localized tenderness.  The examiner found no guarding or muscle spasms.  He had normal strength testing.  The Veteran had normal knee reflexes and hypoactive ankle reflexes.  His sensory examination showed decreased sensation bilaterally in his lower leg and feet.  The examiner noted the Veteran had a normal gait pattern.  The Veteran regularly used a back brace.  

After a review of the evidence of record, both lay and medical, the Board finds that for the entire rating period, the criteria for a rating in excess of 20 percent for the back disability have not been met or more nearly approximated.  38 C.F.R. §§4.3, 4.7, 4.71a, DC 5299-5243 (2017).  As noted above, range of motion testing conducted at the June 2008, May 2009, January 2014, and November 2017 VA examinations note forward flexion to, at worst, 60 degrees with pain.  However, private treatment records indicated forward flexion to 33 degrees at worst.  Nonetheless, the record does not show limitation of flexion to 30 degrees as needed for the next higher (40 percent) disability rating.  The VA examination reports and treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 40 percent criteria.  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca.  In June 2008, the Veteran reported flare-ups with daily stabbing pain.  In May 2009, the Veteran's functional loss resulted in limited mobility, problems lifting and carrying, and a lack of stamina.  However, he did not experience flare-ups.  
In January 2014, the Veteran reported severe flare-ups that resulted in him seeking treatment at the ER for pain killers and muscle relaxers.  In March 2017, the Veteran reported daily muscle spasms with pain but he did not have flare-ups.  Specifically, the January 2014 and March 2017 VA examiners assessed no additional limitation of motion after repetitive-use testing.  The record does not indicate functional loss that nearly approximates the 40 percent criteria.  For these reasons, the degree of functional impairment does not warrant a higher rating based on limitation of motion.  38 C.F.R. § 4.71a.  

The Board further finds that a higher 40 percent disability rating is also not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The May 2009 VA examination report noted that there were four incapacitating episodes in the past 12 months.  The November 2017 VA examination report noted no incapacitating episodes of intervertebral disc syndrome. Therefore, the weight of the evidence is against finding that the back disability has been manifested by at least 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating).  38 C.F.R. §§ 4.3, 4.7.  

As the preponderance of the evidence is against the Veteran's claim for an increased rating for a back disability, the claim is denied.  38 U.S.C. § 5107; Massey v. Brown, 7 Vet. App. 204 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Lower Extremity Radiculopathy

The Veteran is currently assigned a 10 percent rating for bilateral lower extremity radiculopathy under DC 8520, which governs paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  The 10 percent rating is assigned for mild incomplete paralysis.  The 20 percent rating is assigned for moderate incomplete paralysis.  Higher 40 percent and 60 percent ratings are assigned for moderately severe and severe incomplete paralysis, respectively.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. §4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

The terms "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  However VA's Adjudication Procedures Manual states that moderate incomplete paralysis involves combinations of significant sensory changes and reflex or motor changes of a lower degree; or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  M21-1, III.iv.4.G.4.c.  

Moderately severe incomplete paralysis involves motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability.  Atrophy may also be present.  Id.

Severe incomplete paralysis involves motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  Trophic changes may be seen in severe longstanding neuropathy cases.  For the sciatic nerve, marked muscular atrophy is expected.  

The evidence in this case does not demonstrate that the Veteran has experienced a moderate level of impairment in his legs.  

In June 2008, the Veteran underwent a VA examination.  The Veteran reported sciatic pain, which was a tight and stabbing pain that radiated down his buttocks.  

During the May 2009 VA examination, the Veteran had moderate to severe constant pain that radiated down both legs from his thigh to the bottom of his feet.  The Veteran reported that the pain was worse on the right side.  Although he had a normal sensory examination, his reflex examination showed hypoactive bilateral ankle jerks.  The examiner found there was no objective clinical evidence of lumbosacral sciatica.  

An August 2009 nerve study showed radiculopathy in the right S-1 muscles.  

A June 2011 nerve study showed bilateral S-1 nerve dysfunction.  

In January 2014, the examiner diagnosed right S-1 radiculopathy associated with the Veteran's arthritis in the lumbar spine.  The examiner found the Veteran did not have radicular pain or other signs of radiculopathy.  However, the Veteran complained of bilateral lower extremity radiculopathy.  The examiner explained that referred or radiating symptoms were common occurrences in cased of vertebral degenerative disease due to irritation of structures like facet joints, ligaments, and nucleus annulus, but objective testing was required for radiculopathy.  

A March 2017 VA examination showed the Veteran had bilateral radicular symptoms in his lower extremities with moderate intermittent pain, mild paresthesias, and mild numbness.  His sciatic nerve was involved.  

Collectively, these findings are consistent with the assigned 10 percent rating for mild impairment.  The rating is appropriate given his mild sensory and reflex changes.  For these reasons, the Board concludes that a rating in excess of 10 percent is not warranted.  In making this determination, the Board has considered the Veteran's own account of his symptomatology.  


ORDER

Entitlement to a rating in excess of 20 percent for service-connected back disability is denied.  

A rating in excess of 10 percent for right lower extremity radiculopathy is denied.  

An initial rating in excess 10 percent for left lower extremity radiculopathy is denied.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


